Citation Nr: 1034761	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an May 2009 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant lacks qualifying active service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active service for the 
purpose of obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund. 38 U.S.C.A. § 501(a) (West 
2002 & West Supp. 2009); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Board acknowledges initially that, although the appellant was 
not provided with pre-adjudication VCAA notice concerning his 
claim, the lack of notice was not prejudicial.  Palor v. 
Nicholson, 21 Vet. App. 325 (2007) (citing Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997)).  The Court in Palor stated, 
"[I]n assessing whether the appellant was prejudiced by VA's 
failure to notify him of the various methods available for 
proving Philippine Veteran status, the Court can conclude only 
that because the appellant is currently ineligible for VA 
benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error."  See Palor, 21 Vet. App. at 332.  
In other words, a VCAA notice error like the one which occurred 
in this case is not prejudicial where the appellant is not 
entitled to the benefit as a matter of law.  See also Valiao v. 
Principi, 17 Vet. App. 229 (2003).  As will be explained below, 
the appellant does not have qualifying active service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the Armed Forces of the United States.  Such 
service is a fundamental pre-requisite to qualify for the 
compensation which the appellant seeks from the Filipino Veterans 
Equity Compensation Fund.  See generally American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009).  Because the appellant lacks qualifying service, he is not 
entitled to the benefit he seeks as a matter of law.

The appellant also has not contended, and the evidence does not 
show, that there are additional outstanding service records 
demonstrating that he, in fact, had recognized active service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the Armed Forces of the United States 
which VA has not obtained or submitted to the relevant service 
department for verification.  Capellan v. Peake, 539 F.3d 1373 
(2008) (finding that VA erred in denying the appellant's claim 
with no review of subsequent evidence by the service department).  
In fact, the appellant has admitted in several statements which 
he submitted in support of his claim that he has no military 
records available at the National Personnel Records Center (NPRC) 
which could be obtained by VA.  Nor has the appellant asserted 
that the lack of pre-adjudication VCAA notice was prejudicial to 
him.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
observes that notice as to what is required to substantiate a 
claim of entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund, including VCAA notice, was 
provided to the appellant in the July 2009 Statement of the Case.  
His claim also was readjudicated at that time.  Accordingly, the 
Board concludes that, because no reasonable possibility exists 
that providing the appellant with further assistance will aid in 
substantiating his claim, the lack of pre-adjudication VCAA 
notice was not prejudicial.  See also Sanders v. Nicholson, 
487 F.3d 881 (2007), rev'd sub nom. Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  And a remand to provide the appellant with 
additional VCAA notice would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  

In this case, it is the law, and not the facts, that are 
dispositive of the appeal.  Thus, the Board finds that the duties 
to notify and assist under the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has 
held that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because qualifying service and how it may be established 
are outlined in statute and regulation, and because service 
department certifications of service are binding on VA, the 
Board's review is limited to interpreting the pertinent law and 
regulations.  Given the forgoing, the Board will proceed to 
adjudicate the appellant's claim.

The appellant contends that he served with a Philippine guerilla 
unit between June 1942 and December 1945.  He also contends that 
this service entitles him to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
Veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  For eligible persons who accept a payment from the 
Filipino Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service."  However, nothing in this 
act "prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section. The application for the claim shall contain such 
information and evidence as the Secretary may require. Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In July 2008, the National Personnel Records Center (NPRC) 
verified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
"Veterans Universal Access Identification Card" submitted by 
the appellant when he filed his claim in February 2009 does not 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as this card is used for identification purposes 
only.  

The Board is aware of the Federal Circuit's decision in Capellan 
in which it held that a Veteran's period of service must be 
determined based on all relevant evidence, with due application 
of the duty to assist and the statutory and regulatory 
requirements to consider "all information and lay . . . evidence 
of record."  The Federal Circuit found that VA erred in denying 
the appellant's claim with no review of the subsequent evidence 
by the service department.  There was substantial compliance with 
Capellan in this case.  The Board notes that, although the 
appellant submitted additional copies of an Application for Old 
Age Pension and an affidavit from the Philippine Veterans Affairs 
Office (PVAO) after July 2008, when NPRC verified that he had no 
active service, this information previously was submitted to VA 
before VA asked NPRC to verify the appellant's alleged service in 
July 2008.  In any event, neither the appellant's pension 
application nor his affidavit from the PVAO are official 
documents of the appropriate United States service department but 
rather documents from the Philippine government.  Thus, these 
documents do not satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service.  None of these documents may be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one- 
time payment from the Filipino Veterans Equity Compensation Fund.

The Board finds that the appellant is not entitled to a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
NPRC has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This verification is binding on VA which has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 
532 (1992). The proper course for the appellant, if he believes 
that there is a reason to dispute the report of the service 
department or the content of military records, is to pursue such 
disagreement with the relevant service department (in this case, 
the U.S. Army).  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Recognition of service by the Philippine Government is 
not sufficient for benefits administered by VA because VA is 
bound by the service department certifications.  Given the 
service department's verification of no recognized service, the 
Board finds that the appellant is not a Veteran for the purpose 
of establishing entitlement to a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  Therefore, the 
appellant's claim of entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation Fund must be denied as a 
matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


